Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 1 of 34 PageID #: 119




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

     ROUND HILL MUSIC, LLC and ROUND HILL
     MUSIC LP,
                                                             Case No. 1:20-cv-3466-NGG-RER
                                         Plaintiffs,
                v.
                                                             ANSWER OF DEFENDANT
     TUNECORE, INC., BELIEVE DIGITIAL                        TUNECORE, INC.
     HOLDINGS, INC., and BELIEVE SAS,

                                         Defendants.



         Defendant TuneCore, Inc. (“Defendant” or “TuneCore”) submits the following Answer to

 the Complaint (“Complaint”) of Round Hill Music, LLC and Round Hill Music LP (together,

 “Plaintiffs” or “Round Hill”). With respect to the allegations set forth in the Complaint:

                                         JURISDICTION1

         1.     Paragraph 1 consists of legal conclusions as to which no response is required. To

 the extent a response is required, Defendant does not contest that this Court has subject matter

 jurisdiction over the copyright infringement claim set forth in the Complaint, expressly denies

 that any infringement occurred, and otherwise denies the allegations in Paragraph 1.

         2.     Paragraph 2 consists of legal conclusions as to which no response is required. To

 the extent a response is required, Defendant does not contest that this Court has personal

 jurisdiction over it for the purposes of this action, expressly denies that any infringement



 1
  All headings included herein are as stated in the Complaint and are incorporated for reference
 purposes only. To the extent these headings constitute allegations that require a response,
 Defendant expressly denies any allegations set forth in such headings.
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 2 of 34 PageID #: 120




 occurred, and otherwise denies knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 2, and on that basis denies such allegations.

        3.      Paragraph 3 consists of legal conclusions as to which no response is required. To

 the extent a response is required, Defendant does not contest that this Court can exercise

 jurisdiction consistent with Federal Due Process, New York’s long-arm statute NY CLS CPLR

 § 302, and Fed. R. Civ. P. 4(k)(1)(A), for the purposes of this action, expressly denies that any

 infringement occurred, and otherwise denies knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 3, and on that basis denies such

 allegations.

 TuneCore

        4.      Paragraph 4 consists of legal conclusions as to which no response is required. To

 the extent a response is required, Defendant does not contest that this Court has personal

 jurisdiction over it for the purposes of this action, expressly denies that any infringement

 occurred, and otherwise denies knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 4, and on that basis denies such allegations.

        5.      Paragraph 5 consists of legal conclusions as to which no response is required. To

 the extent a response is required, Defendant does not contest that this Court has personal

 jurisdiction over it for the purposes of this action, expressly denies that any infringement

 occurred, and otherwise denies knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 5, and on that basis denies such allegations.

        6.      Paragraph 6 consists of legal conclusions as to which no response is required. To

 the extent a response is required, Defendant admits that its corporate headquarters is located in


                                                  2
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 3 of 34 PageID #: 121




 Brooklyn, New York, expressly denies that any infringement occurred, and otherwise denies

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations

 in Paragraph 6, and on that basis denies such allegations.

        7.      Defendant admits the allegations of paragraph 7.

        8.      Paragraph 8 consists of legal conclusions as to which no response is required. To

 the extent a response is required, Defendant expressly denies that any infringement occurred and

 otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 8, and on that basis denies such allegations. Defendant

 further expressly states that the phrase “sound recordings embodying the musical compositions”

 listed in Exhibit A is undefined and no sound recording is identified. Accordingly, Defendant

 denies knowledge or information sufficient to form a belief as to the truth of any allegation that

 relies on the definition “Round Hill Compositions” to the extent the Complaint uses such

 definition to refer to sound recordings that incorporate musical compositions, as opposed to the

 specifically identified compositions in Exhibit A.

        9.      Paragraph 9 consists of legal conclusions as to which no response is required. To

 the extent a response is required, Defendant expressly denies that any infringement occurred and

 otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 9, and on that basis denies such allegations.

        10.     Paragraph 10 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 10, and on that basis denies such allegations.


                                                  3
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 4 of 34 PageID #: 122




        11.     Paragraph 11 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 11, and on that basis denies such

 allegations.

        12.     Paragraph 12 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies knowledge or information sufficient to

 form a belief as to the truth of the remaining allegations in Paragraph 12, and on that basis denies

 such allegations.

        13.     Paragraph 13 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred,

 denies that it gained any appreciable value from the Round Hill Compositions (which consist of

 approximately 200 songs among the millions that Defendant handles), and otherwise denies

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations

 in Paragraph 13, and on that basis denies such allegations.

        14.     Paragraph 14 is unintelligible as drafted and Defendant is unable to respond.

        15.     Paragraph 15 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant does not contest that this Court has personal

 jurisdiction over it for the purposes of this action, expressly denies that any infringement

 occurred and otherwise denies knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 15, and on that basis denies such allegations.




                                                  4
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 5 of 34 PageID #: 123




 Believe Digital

        16.     Paragraph 16 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant admits that Believe Digital is the holding

 company of Defendant, admits that Defendant’s corporate headquarters is located in Brooklyn,

 New York, and otherwise denies knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 16, and on that basis denies such allegations.

        17.     Paragraph 17 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 17, and on that basis denies such

 allegations.

        18.     Paragraph 18 consists of legal conclusions as to which no response is required.

 To the extent a response is required, while Defendant shares a Chief Executive Officer with

 Believe Digital, Defendant denies that it shares employees with Believe Digital, and otherwise

 denies knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 18, and on that basis denies such allegations.

        19.     Paragraph 19 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 19, and on that basis denies such

 allegations.

        20.     Paragraph 20 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies knowledge or information sufficient to




                                                  5
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 6 of 34 PageID #: 124




 form a belief as to the truth of the allegations in Paragraph 20, and on that basis denies such

 allegations.

        21.     Paragraph 21 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 21, and on that basis denies such allegations.

        22.     Paragraph 22 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 22, and on that basis denies such allegations.

        23.     Paragraph 23 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 23, and on that basis denies such allegations.

        24.     Paragraph 24 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 24, and on that basis denies such allegations.

        25.     Paragraph 25 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 allegations in Paragraph 25, and on that basis denies such allegations.


                                                  6
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 7 of 34 PageID #: 125




        26.     Paragraph 26 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 26, and on that basis denies such

 allegations.

        27.     Paragraph 27 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 27, and on that basis denies such allegations.

        28.     Paragraph 28 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 28, and on that basis denies such allegations.

        29.     Paragraph 29 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 29, and on that basis denies such allegations.

 Believe SAS

        30.     Paragraph 30 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 30, and on that basis denies such allegations.




                                                  7
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 8 of 34 PageID #: 126




        31.     Paragraph 31 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 31, and on that basis denies such allegations.

        32.     Paragraph 32 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant admits that it is headquartered in Brooklyn, New

 York. Additionally, while Defendant shares a Chief Executive Officer with Believe SAS,

 Defendant denies that it shares employees with Believe SAS, expressly denies that any

 infringement occurred and otherwise denies knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations in Paragraph 32, and on that basis denies such

 allegations.

        33.     Paragraph 33 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 33, and on that basis denies such allegations.

        34.     Paragraph 34 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 34, and on that basis denies such allegations.

        35.     Paragraph 35 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred




                                                  8
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 9 of 34 PageID #: 127




 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 35, and on that basis denies such allegations.

        36.     Paragraph 36 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 36, and on that basis denies such

 allegations.

        37.     Paragraph 37 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 37, and on that basis denies such allegations.

        38.     Paragraph 38 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 38, and on that basis denies such allegations.

        39.     Paragraph 39 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 39, and on that basis denies such allegations.

        40.     Paragraph 40 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 40, and on that basis denies such allegations.


                                                  9
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 10 of 34 PageID #: 128




        41.     Paragraph 41 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 41, and on that basis denies such allegations.

                                              VENUE

        42.     Paragraph 42 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant does not dispute that venue for this action is

 appropriate in this Judicial District, expressly denies that any infringement occurred, and

 otherwise denies the allegations in Paragraph 42.

        43.     Paragraph 43 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant does not dispute that venue for this action is

 appropriate in this Judicial District, expressly denies that any infringement occurred, and

 otherwise denies the allegations in Paragraph 43.

                                        INTRODUCTION

        44.     Paragraph 44 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant admits that Plaintiffs purport to assert claims for

 copyright infringement, expressly denies that any infringement occurred, and otherwise denies

 the allegations in Paragraph 44.

        45.     Paragraph 45 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred,

 denies that Believe Digital (a holding company) is “actively engaged in the business of

 distributing digital sound recordings embodying musical compositions,” and denies that it is


                                                 10
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 11 of 34 PageID #: 129




 responsible for “collecting, accounting, and distributing” royalty distributions paid to Defendant

 by third-party companies as a consequence of exploiting sound recordings and musical

 compositions. While Defendant is engaged in the business of providing sound recordings

 submitted by clients to digital service providers for distribution, the focus of Defendant’s

 business is as a service provider and facilitator to assist sound recording owners in getting their

 sound recordings placed with the digital service providers of the clients’ choice. Any actions

 that Defendant takes to contract with individuals or other entities, or to monetize sound

 recordings, are done in furtherance of this overall goal. Defendant otherwise denies knowledge

 or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

 45, and on that basis denies such allegations.

        46.     Paragraph 46 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 46, and on that basis denies such allegations.

        47.     Paragraph 47 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 47, and on that basis denies such allegations.

        48.     Paragraph 48 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 48, and on that basis denies such allegations.


                                                  11
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 12 of 34 PageID #: 130




        49.     Paragraph 49 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 49, and on that basis denies such allegations.

        50.     Paragraph 50 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 50, and on that basis denies such allegations.

        51.     Paragraph 51 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies the remaining allegations in Paragraph 51.

        52.     Paragraph 52 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 52, and on that basis denies such allegations.

        53.     Paragraph 53 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 53, and on that basis denies such allegations.

        54.     Paragraph 54 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred




                                                 12
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 13 of 34 PageID #: 131




 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 54, and on that basis denies such allegations.

        55.     Paragraph 55 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 55, and on that basis denies such allegations.

        56.     Paragraph 56 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred.

        57.     Paragraph 57 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies knowledge or information sufficient to

 form a belief as to the truth of the allegations in Paragraph 57 and on that basis denies such

 allegations.

        58.     Paragraph 58 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant admits that any communications sent by Audiam

 speak for themselves and expressly denies that any infringement occurred. Defendant further

 avers that to the extent any communications sent by Audiam were intended to function as

 takedown notices under the DMCA, they were insufficient, and that in any event Plaintiffs

 accepted payment for the allegedly infringing uses.

        59.     Paragraph 59 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 59, and on that basis denies such allegations.


                                                  13
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 14 of 34 PageID #: 132




        60.     Paragraph 60 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred,

 denies that it gained any appreciable value from the Round Hill Compositions (which consist of

 approximately 200 songs among the millions that Defendant handles) that would drive financial

 valuation and allow it to negotiate with music services for more favorable terms used to acquire

 more customers, and otherwise denies knowledge or information sufficient to form a belief as to

 the truth of the remaining allegations in Paragraph 60, and on that basis denies such allegations.

        61.     Paragraph 61 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 61, and on that basis denies such allegations.

        62.     Paragraph 62 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and avers that to the extent any communications sent by Audiam were intended to function as

 takedown notices under the DMCA, they were insufficient, and that in any event Plaintiffs

 accepted payment for the allegedly infringing uses. Defendant otherwise denies knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

 62, and on that basis denies such allegations.

        63.     Paragraph 63 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 63, and on that basis denies such allegations.


                                                  14
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 15 of 34 PageID #: 133




        64.     Paragraph 64 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 64, and on that basis denies such allegations.

        65.     Paragraph 65 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 65, and on that basis denies such allegations.

        66.     Paragraph 66 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 66, and on that basis denies such allegations.

        67.     Paragraph 67 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 67, and on that basis denies such allegations.

        68.     Paragraph 68 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 68, and on that basis denies such allegations.

        69.     Paragraph 69 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred


                                                 15
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 16 of 34 PageID #: 134




 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 69, and on that basis denies such allegations.

        70.     Paragraph 70 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 70, and on that basis denies such allegations.

        71.     Paragraph 71 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 71, and on that basis denies such allegations.

                                             PARTIES

        72.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 72, and on that basis denies such allegations.

        73.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 73, and on that basis denies such allegations.

        74.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 74, and on that basis denies such allegations.

        75.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 75, and on that basis denies such allegations.

        76.     Defendant admits the allegations of Paragraph 76.

        77.     Paragraph 77 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred.


                                                  16
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 17 of 34 PageID #: 135




 Moreover, while Defendant does obtain necessary permissions at the discretion of rights holders

 in sound recordings, the focus of Defendant’s business is as a service provider and facilitator

 aiding clients in having their music live on third-party platforms. Any actions that Defendant

 takes pertaining to licensing are done in furtherance of this overall goal. Defendant otherwise

 denies knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 77, and on that basis denies such allegations

        78.     Defendant admits the allegations of Paragraph 78.

        79.     Defendant admits the allegations of Paragraph 79.

        80.     Defendant denies the allegations of Paragraph 80. Believe Digital is a holding

 company with no employees that has no involvement with the operations of any other defendant.

        81.     Defendant admits the allegations of Paragraph 81.

        82.     Defendant denies the allegations of Paragraph 82. Believe SAS has a new office

 location at: 24 rue Toulouse Lautrec, 75017 Paris, France.

        83.     Paragraph 83 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred.

 Moreover, while Believe SAS does obtain necessary permissions at the discretion of rights

 holders in sound recordings, the focus of Believe SAS’s business, like Defendant’s, is as a

 service provider and facilitator aiding clients in having their music live on third-party platforms.

 Any actions that Believe SAS takes pertaining to licensing are done in furtherance of this overall

 goal. Defendant otherwise denies knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 83, and on that basis denies such allegations.




                                                  17
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 18 of 34 PageID #: 136




                                     STATEMENT OF FACTS

    a. Round Hill’s Music Publishing Business

        84.      Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 84, and on that basis denies such allegations.

        85.      Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 85, and on that basis denies such allegations.

    b. Tune Core Distributes and Reproduces Round Hill Compositions Without a License

        86.      Defendant admits that it is an independent digital music distribution and

 publishing company founded in 2005, admits that its services went live in January 2006, admits

 that it offers musicians and other sound recording rights holders the opportunity to distribute

 their sound recordings and the musical compositions they embody to music services that digitally

 sell or stream their sound recordings, and admits that it charges fees for its services. Defendant

 denies the remaining allegations of Paragraph 86.

        87.      Defendant admits that it offers to assist music creators and that it is partnered with

 over 150 digital stores and streaming services. Defendant denies the remaining allegations in

 Paragraph 87.

        88.      As to the allegations in Paragraph 88 and its various sub-parts, Defendant

 responds as follows:

                 a. Defendant admits that it provides sound recording owners with information

                    and education to help them. Defendant denies the remaining allegations in

                    Paragraph 88(a).




                                                  18
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 19 of 34 PageID #: 137




               b. Defendant denies knowledge or information sufficient to form a belief as to

                   the truth of the allegations in Paragraph 88(b), and on that basis denies such

                   allegations.

               c. Defendant admits that it has a review process in place for all uploaded sound

                   recordings for quality assurance purposes, copyright infringement, and

                   particular terms that may relate to particular digital service providers.

                   Defendant denies the remaining allegations in Paragraph 88(c).

               d. Defendant denies the allegations in Paragraph 88(d).

               e. Defendant admits that it charges a fee (which varies by release type) in

                   exchange for the initial upload of sound recordings to third-party platforms.

                   Defendant denies that any “maintenance” of any recording takes place

                   (because Defendant does not own any of the recordings) and avers that while

                   Defendant does charge a renewal fee, the fee is paid in exchange for keeping

                   music available on third-party platforms while Defendant administers

                   payment to the account holder. Defendant further admits that revenue is held

                   in an interest bearing account and admits that customers must log in and

                   withdraw revenue to get paid. Defendant denies knowledge or information

                   sufficient to form a belief as to the truth of the remaining allegations in

                   Paragraph 88(e), and on that basis denies such allegations.

               f. Defendant denies the allegations in Paragraph 88(f).

        89.    Defendant denies the allegations in Paragraph 89 and refers to TuneCore’s terms

 and conditions, available at http://www.tunecore.com/terms/.


                                                 19
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 20 of 34 PageID #: 138




        90.      Defendant admits that it represents and warrants to digital service providers that

 all appropriate permissions have been obtained. Defendant denies the remaining allegations of

 Paragraph 90.

        91.      Paragraph 91 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant avers that to the extent mechanical royalties are

 required to be paid with respect to TuneCore’s recordings, third parties are obligated to meet

 these requirements.

        92.      Paragraph 92 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant avers that to the extent mechanical royalties are

 required to be paid with respect to TuneCore’s recordings, third parties are obligated to meet

 these requirements.

        93.      Paragraph 93 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant avers that to the extent mechanical royalties were

 required to be paid with respect to TuneCore’s recordings, third parties are obligated to meet

 these requirements.

        94.      Paragraph 94 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant refers to Section 115 of the United States

 Copyright Act, which speaks for itself.

        95.      Paragraph 95 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant refers to Section 115 of the United States

 Copyright Act, which speaks for itself.




                                                  20
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 21 of 34 PageID #: 139




        96.     Paragraph 96 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant avers that to the extent mechanical royalties are

 required to be paid with respect to TuneCore’s recordings, third parties are obligated to meet

 these requirements. Defendant otherwise denies knowledge or information sufficient to form a

 belief as to the truth of the remaining allegations in Paragraph 96, and on that basis denies such

 allegations.

        97.     Paragraph 97 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant avers that to the extent mechanical royalties are

 required to be paid with respect to TuneCore’s recordings, third parties are obligated to meet

 these requirements. Defendant otherwise denies knowledge or information sufficient to form a

 belief as to the truth of the remaining allegations in Paragraph 97, and on that basis denies such

 allegations.

    c. Believe Digital and Believe SAS also Reproduce and Distribute Round Hill
       Compositions Without a License

        98.     Paragraph 98 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred.

 Defendant further denies that Believe Digital is a “digital music aggregator[] that obtain[s]

 licenses from music rights holders and, in turn, sub-license[s] those rights to download music

 services operated by Third-Party Companies which sell digital sound recordings to consumers at

 the retail level.” Believe Digital is a holding company with no employees that has no

 involvement with the operations of any other defendant. Moreover, while Believe SAS does

 obtain necessary permissions at the discretion of rights holders in sound recordings, the focus of

 Believe SAS’s business is as a service provider and facilitator aiding clients in having their

                                                  21
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 22 of 34 PageID #: 140




 music live on third-party platforms. Any actions that Believe SAS takes pertaining to licensing

 are done in furtherance of this overall goal. Defendant otherwise denies knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

 98, and on that basis denies such allegations

        99.     Defendant admits that the Believe Digital and Believe SAS websites speak for

 themselves. Defendant otherwise denies knowledge or information sufficient to form a belief as

 to the truth of the remaining allegations in Paragraph 99, and on that basis denies such

 allegations.

        100.    Defendant admits that the news articles cited in Paragraph 100 speak for

 themselves. Defendant otherwise denies knowledge or information sufficient to form a belief as

 to the truth of the remaining allegations in Paragraph 100, and on that basis denies such

 allegations.

        101.    Paragraph 101 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant avers that to the extent mechanical royalties are

 required to be paid with respect to TuneCore’s recordings, third parties are obligated to meet

 these requirements. Defendant otherwise denies knowledge or information sufficient to form a

 belief as to the truth of the remaining allegations in Paragraph 101, and on that basis denies such

 allegations.

        102.    Paragraph 102 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 102, and on that basis denies such allegations.


                                                 22
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 23 of 34 PageID #: 141




        103.    Paragraph 103 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 103, and on that basis denies such allegations.

        104.    Paragraph 104 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred,

 and further avers that to the extent mechanical royalties are required to be paid with respect to

 TuneCore’s recordings, third parties are obligated to meet these requirements. Defendant

 otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 104, and on that basis denies such allegations.

        105.    Paragraph 105 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 105, and on that basis denies such allegations.

        106.    Paragraph 106 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 106, and on that basis denies such allegations.

        107.    Paragraph 107 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 107, and on that basis denies such allegations.


                                                  23
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 24 of 34 PageID #: 142




        108.    Paragraph 108 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 108, and on that basis denies such allegations.

        109.    Paragraph 109 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 109, and on that basis denies such allegations.

        110.    Paragraph 110 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 110, and on that basis denies such allegations.

        111.    Paragraph 111 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred

 and otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 111, and on that basis denies such allegations.

    d. TuneCore, Believe Digital and Believe SAS Continue to Reproduce and Distribute
       Round Hill Compositions in Spite of Repeated Notice of Infringement

        112.    Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 112, and on that basis denies such allegations.

        113.    Defendant expressly denies that any infringement occurred and denies knowledge

 or information sufficient to form a belief as to the truth of the allegations in Paragraph 113, and

 on that basis denies such allegations.

                                                  24
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 25 of 34 PageID #: 143




        114.    Defendant admits that in July 2015 it was contacted by Audiam regarding

 payment of mechanical royalties. Defendant expressly denies that any infringement occurred

 and denies knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 114, and on that basis denies such allegations.

        115.    Defendant expressly denies that Plaintiffs requested removal of the Round Hill

 Compositions and otherwise denies the allegations in Paragraph 115, including because it is not

 possible to “remove” musical compositions from recordings available on third party music

 streaming services.

        116.    Defendant admits that in August 2016 it was contacted by Audiam. Defendant

 expressly denies that any infringement occurred and denies knowledge or information sufficient

 to form a belief as to the truth of the remaining allegations in Paragraph 116, and on that basis

 denies such allegations.

        117.    Defendant admits that in August 2017 it received a communication from Audiam

 that purported to be a formal notice of termination. Defendant expressly denies that any

 infringement occurred and denies knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 117, and on that basis denies such allegations.

        118.    Defendant admits that it received communications from Audiam in July 2015,

 August 2016, and August 2017, and that the communications sent by Audiam speak for

 themselves. Defendant expressly denies that any infringement occurred and denies knowledge

 or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

 118, and on that basis denies such allegations.

        119.    Defendant denies the allegations of Paragraph 119.


                                                   25
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 26 of 34 PageID #: 144




        120.    Defendant denies the allegations of Paragraph 120.

        121.    Defendant denies the allegations of Paragraph 121.

        122.    Defendant denies the allegations of Paragraph 122.

                                 FIRST CAUSE OF ACTION
                           (Copyright Infringement – 17 U.S.C. § 501)
                                   (Against All Defendants)

        123.    Defendant repeats and incorporates by reference its responses to the allegations

 contained in Paragraphs 1 through 122, as if fully set forth herein.

        124.    Paragraph 124 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred,

 and otherwise denies the remaining allegations of Paragraph 124.

        125.    Paragraph 125 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred,

 and denies knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 125, and on that basis denies such allegations.

        126.    Paragraph 126 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred,

 and denies knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 126, and on that basis denies such allegations.

        127.    Paragraph 127 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 127.

        128.    Paragraph 128 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 128.


                                                  26
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 27 of 34 PageID #: 145




        129.    Paragraph 129 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 129.

        130.    Paragraph 130 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 130.

        131.    Paragraph 131 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 131.

        132.    Paragraph 132 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 132.

                                 SECOND CAUSE OF ACTION
                               (Vicarious Copyright Infringement)
                                    (Against All Defendants)

        133.    Defendant repeats and incorporates by reference its responses to the allegations

 contained in Paragraphs 1 through 132, as if fully set forth herein.

        134.    Paragraph 134 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 134.

        135.    Paragraph 135 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 135.

        136.    Paragraph 136 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred,

 and denies knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 136, and on that basis denies such allegations.

        137.    Paragraph 137 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred,


                                                  27
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 28 of 34 PageID #: 146




 and denies knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 137, and on that basis denies such allegations.

        138.    Paragraph 138 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred,

 and denies knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 138, and on that basis denies such allegations.

        139.    Paragraph 139 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 139.

        140.    Paragraph 140 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred,

 and denies knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 140, and on that basis denies such allegations.

        141.    Paragraph 141 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred,

 and denies knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 141, and on that basis denies such allegations.

        142.    Paragraph 142 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 142.

        143.    Paragraph 143 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 143.

        144.    Paragraph 144 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 144.


                                                 28
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 29 of 34 PageID #: 147




        145.    Paragraph 145 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 145.

                                 THIRD CAUSE OF ACTION
                             (Contributory Copyright Infringement)
                                    (Against All Defendants)

        146.    Defendant repeats and incorporates by reference its responses to the allegations

 contained in Paragraphs 1 through 145, as if fully set forth herein.

        147.    Paragraph 147 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 147.

        148.    Paragraph 148 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 148.

        149.    Paragraph 149 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 149.

        150.    Paragraph 150 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 150.

        151.    Paragraph 151 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant expressly denies that any infringement occurred,

 and denies knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in Paragraph 151, and on that basis denies such allegations.

        152.    Paragraph 152 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 152.

        153.    Paragraph 153 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 153.


                                                  29
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 30 of 34 PageID #: 148




        154.    Paragraph 154 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 154.

        155.    Paragraph 155 consists of legal conclusions as to which no response is required.

 To the extent a response is required, Defendant denies the allegations in Paragraph 155.

                                     PRAYER FOR RELIEF

        Defendant denies that Plaintiffs are entitled to the relief requested in their Complaint or to

 any other relief whatsoever.

                           RESPONSE TO JURY TRIAL DEMAND

        Defendant respectfully reserves the right to object to jury trial on issues for which there is

 no right to trial by jury, including by way of motion pursuant to without limitation Rules 38 and

 39 of the Federal Rules of Civil Procedure and the Seventh Amendment of the U.S. Constitution

 and/or any comparable state constitution(s).

                          AFFIRMATIVE AND OTHER DEFENSES

        Without waiving or excusing the burden of proof of Plaintiffs, or admitting that

 Defendant has any burden of proof, Defendant asserts the following affirmative and other

 defenses.

                                FIRST AFFIRMATIVE DEFENSE
                                   (Failure To State A Claim)

        1.      The Complaint and each claim therein fails to state a claim upon which relief can

 be granted.

                                SECOND AFFIRMATIVE DEFENSE
                                     (Waiver and Estoppel)

        2.      Plaintiffs’ claims are barred by the doctrine of waiver due to their acceptance of

 payments made for use of the works at issue.
                                                 30
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 31 of 34 PageID #: 149




                                THIRD AFFIRMATIVE DEFENSE
                                   (Bad Faith/Unclean Hands)

         3.      The Complaint and each claim therein is barred, precluded, and/or limited by

 reason of Plaintiffs’ bad faith or unclean hands, including but not limited to by reason of (i)

 Plaintiffs’ unreasonable delay in their efforts to enforce their rights, if any, despite their actual or

 constructive awareness of Defendant’s challenged actions; (ii) actions taken by Defendant’s co-

 founder and former CEO that suggest this lawsuit is intended as retaliation against Defendant for

 his ouster; and (iii) the failure of Plaintiffs’ agent to transmit proper DMCA takedown notices.

                               FOURTH AFFIRMATIVE DEFENSE
                                     (Lack of Standing)

         4.      Plaintiffs’ claims against Defendant are barred, in whole or in part, by Plaintiffs’

 lack of standing, including to the extent that Plaintiffs’ claims are based on the alleged

 infringement of works for which Plaintiffs do not (or did not) own the exclusive right allegedly

 infringed at the time of infringement.

                                FIFTH AFFIRMATIVE DEFENSE
                               (Lack of Subject Matter Jurisdiction)

         5.      Plaintiffs’ claims against Defendant are barred, in whole or in part, because the

 Court lacks subject matter jurisdiction over Plaintiffs’ claims, including to the extent that any of

 the works at issue have not been registered with the United States Copyright Office.

                                SIXTH AFFIRMATIVE DEFENSE
                                     (Acquiescence/License)

         6.      Plaintiffs’ claims are barred, in whole or in part, by the doctrine of acquiescence

 and/or license by virtue of any use of compositions having been licensed and/or because

 Plaintiffs accepted payment for any use of compositions.



                                                    31
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 32 of 34 PageID #: 150




                              SEVENTH AFFIRMATIVE DEFENSE
                                   (Statute of Limitations)

        7.      Plaintiffs’ claims pertaining to uses and/or damages accrued or incurred prior to

 three years before the filing of the Complaint are untimely and are barred, in whole or in part,

 with damages limited to the three years prior to the date the Complaint was filed, by the

 applicable statute of limitations.

                               EIGHTH AFFIRMATIVE DEFENSE
                                         (Fair Use)

        8.      Any alleged use by Defendant of any alleged copyrighted work purportedly

 owned by Plaintiffs constitutes a non-infringing fair use under 17 U.S.C. § 107.

                                NINTH AFFIRMATIVE DEFENSE
                                   (Acts/Omissions of Others)

        9.      Plaintiffs’ alleged damages, if any, are due solely to acts and omissions that are

 not those of, and are independent from, Defendant.

                               TENTH AFFIRMATIVE DEFENSE
                        (Invalid/Inaccurate/False Copyright Registration)

        10.     Plaintiffs’ claims are barred to the extent they are based on the alleged

 infringement of works for which: (i) valid and enforceable copyright registration certificates do

 not exist and/or (ii) the relevant certificates contain materially false and/or inaccurate

 information relating to the nature, ownership or chain of title to the works.

                             ELEVENTH AFFIRMATIVE DEFENSE
                                     (Innocent Intent)

        11.     Plaintiffs’ alleged damages, if any, are limited by Defendant’s innocent intent.




                                                   32
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 33 of 34 PageID #: 151




                              TWELFTH AFFIRMATIVE DEFENSE
                                      (No Willfulness)

        12.     Without admitting that Defendant has infringed any copyright, or that Plaintiffs

 possesses any copyright that could be infringed, Defendant has not acted willfully.

                           THIRTEENTH AFFIRMATIVE DEFENSE
                                   (Failure to Mitigate)

        13.     Plaintiffs have failed to make reasonable efforts to mitigate the damages alleged

 including but not limited to by reason of Plaintiffs’ unreasonable delay in their efforts to enforce

 their rights, if any, despite their actual or constructive awareness of Defendant’s challenged

 actions. Accordingly, the relief, if any, to which Plaintiffs allegedly are entitled must be

 diminished by the extent of their failure to mitigate.

                          FOURTEENTH AFFIRMATIVE DEFENSE
                                 (Unjust Enrichment)

        14.     The imposition of any liability against Defendant would unjustly enrich Plaintiffs.

                              FIFTEENTH AFFIRMATIVE DEFENSE
                             (Defective Notice Under 17 U.S.C. § 512(c))

        15.     Plaintiffs’ claims are barred on the grounds that the purported DMCA takedown

 notices sent by Plaintiffs’ agent did not comply with the notice procedures set forth at 17 U.S.C.

 § 512(c), including because the purported notices failed to identify the copyrighted works that

 allegedly were infringed.

                        RESERVATION OF ADDITIONAL DEFENSES

        16.     Defendant reserves the right to assert additional defenses which become apparent

 through discovery or otherwise.




                                                  33
Case 1:20-cv-03466-DG-TAM Document 15 Filed 11/25/20 Page 34 of 34 PageID #: 152




                           DEFENDANT’S PRAYER FOR RELIEF

        WHEREFORE, Defendant requests relief on Plaintiffs’ Complaint as follows:

        1.     That Plaintiffs’ Complaint be dismissed with prejudice, judgment entered in favor

 of Defendant, and Plaintiffs take nothing by the Complaint;

        2.     That Defendant be awarded full costs incurred herein;

        3.     That Defendant be awarded its reasonable attorneys’ fees;

        4.     That this Court award such other and further relief as it deems just and equitable.

  Dated:     New York, New York                      Respectfully submitted,
             November 25, 2020
                                                     MITCHELL SILBERBERG & KNUPP LLP



                                                     By:
                                                           Eleanor M. Lackman
                                                           437 Madison Avenue, 25th Floor
                                                           New York, New York 10022-7001
                                                           Telephone: (212) 509-3900
                                                           Facsimile: (212) 509-7239
                                                           Email: eml@msk.com

                                                           Attorneys for Defendants
                                                           TuneCore, Inc., Believe Digital Holdings,
                                                           Inc., and Believe SAS




                                                34
